DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 – 4 and 6 - 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 9, 12 – 17, 19 and 22 - 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitlow (U.S. PG Pub # 20150159755).


Regarding claim 1, Whitlow discloses a seal assembly (fig 4) comprising:
a sealing component (as seen in examiner annotated fig 4 below) and a spring energizer (as seen in examiner annotated fig 4 below);
said sealing component (as seen in examiner annotated fig 4 below) comprising two sealing flanges (as seen in examiner annotated fig 4 below) defining a seal cavity (as seen in examiner annotated fig 4 below), a
seal lip located on each of the two sealing flanges (as seen in examiner annotated fig 4 below), and a cover flange having an exterior surface
and an interior surface (as seen in examiner annotated fig 4 below);
said spring energizer positioned within said seal cavity (400 within seal cavity as seen in examiner annotated fig 4 below) for biasing the two sealing flanges away from one another to provide a load onto said seal lips for sealing against two different surfaces (as seen in examiner annotated fig 4 below);
wherein radial-end-most surfaces of the two sealing flanges define an inside diameter of the sealing component (as seen in examiner annotated fig 4 below) and the exterior surface is configured to be exposed to the atmosphere when in service (exterior surface exposed to atmosphere as seen in examiner annotated fig 4 below); 
wherein each of the two sealing flanges has a base attached to the cover flange ( as seen in examiner annotated fig 4 below) and has a remote flange arm portion opposite the base ( as seen in examiner annotated fig 4 below);
wherein each of the two sealing flanges has a section closer to the remote flange arm portion that is larger or thicker than a section that is closer to the base ( as seen in examiner annotated fig 4 below); and

wherein said spring energizer having portions that extend externally of the seal cavity towards a centerline of said sealing component (portions of spring energizer extend out of seal cavity as seen in examiner annotated fig 4 below).

    PNG
    media_image1.png
    742
    649
    media_image1.png
    Greyscale

Regarding claim 2, Whitlow discloses the seal assembly, wherein the spring element is a canted coil spring or a V-spring (400 form a V-shape as seen in examiner annotated fig 4 below) and the spring element biases the remote flange arm portions of the two sealing flanges apart (as seen in examiner annotated fig 4 below).

Regarding claim 4, Whitlow discloses the seal assembly, wherein the seal assembly is without a backing ring (fig 4 does not have a backing ring).


Regarding claim 7, Whitlow discloses the seal assembly, wherein the V-spring comprises a plurality of V-elements (Para 0023 – plurality of fingers, fig 1 same as fig 4 ) and wherein each V-element comprises two spring legs that point away from the centerline of said sealing component (portions of 414 away from centerline as seen in examiner annotated fig 4 below).


Regarding claim 9, Whitlow discloses the seal, wherein a joining end of the V-spring extends outwardly of the seal cavity towards the centerline of said sealing component (as seen in examiner annotated fig 4 below).

Regarding claim 12, Whitlow discloses a method of using a seal assembly (fig 1), comprising:
placing the seal assembly between two adjacent structural components (seal assembly between two components, fig 1);
sealing a gap between the two adjacent structural components (seal between two adjacent components fig 1);
wherein the seal assembly comprises:
a sealing component (as seen in examiner annotated fig 4 below) and a spring energizer (as seen in examiner annotated fig 4 below) comprising a canted coil spring having a plurality of interconnected coils with each coil canted generally along a same direction or a V- spring having a plurality of V-elements (V-spring of fig 4 with fingers as in fig 1);
said sealing component comprising two sealing flanges defining a seal cavity to define two seal lips (as seen in examiner annotated fig 4 below), a seal lip located on each of the two sealing flanges, and a cover flange having an exterior surface and an interior surface (as seen in examiner annotated fig 4 below);
said spring energizer is positioned within said seal cavity for biasing the two sealing flanges away from one another to provide a load onto said seal lips for sealing against two different surfaces of the two adjacent structural components (as seen in examiner annotated fig 4 below);
wherein radial-end-most surfaces of the two sealing flanges define an inside diameter of the sealing component (as seen in examiner annotated fig 4 below) and wherein the exterior surface is configured to be exposed to the atmosphere when in service (exterior surface of sealing component is exposed to atmosphere as it is open as seen in examiner annotated fig 4 below); and
wherein portions of said plurality of interconnected coils or V-elements extend externally of the seal cavity towards a centerline of said sealing component (portions of spring energizer extend out of seal cavity as seen in examiner annotated fig 4 below).

Regarding claim 13, Whitlow discloses the method, wherein the inside diameter forms an interference fit with the two adjacent structural components (interference fit between flanges and adjacent sealing components).

Regarding claim 14, Whitlow discloses the method, wherein the two adjacent structural components comprise a first structural component and a second structural component (two components with the seal, fig 1), wherein a seal between one of the two seal lips and the first structural component is along a first surface of the first structural component and a seal between the inside diameter and the first structural component is along a second surface of the first structural component and wherein the first surface and the second surface are angled to one another (contact surfaces between seal lips of fig 4 and the two components of fig 1 are angled to each other as the sealing lips are angled).

Regarding claim 15, Whitlow discloses a seal assembly comprising a sealing component (as seen in examiner annotated fig 4 below) and a spring energizer (spring energizer as seen in examiner annotated fig 4 below ), wherein the
sealing component comprises a seal body having a cover flange with an exterior surface and an interior surface (as seen in examiner annotated fig 4 below), two sealing flanges extending away from the cover flange on a side of the interior surface (as seen in examiner annotated fig 4 below),   wherein radial-end-most surfaces of the two sealing flanges define an inside diameter of the 
sealing component and the exterior surface of the cover flange defines an outside diameter of the sealing component, and wherein a spring energizer is located, at least in part, in a seal cavity defined by the two sealing flanges (400 in a seal cavity as seen in examiner annotated fig 4 below) and canted coils or V-elements of the spring energizer extend externally of the seal cavity (portions of 400 extend out of seal cavity as seen in examiner annotated fig 4 below).

Regarding claim 16, Whitlow discloses the seal assembly, wherein the exterior surface of the cover flange that defines the outer diameter of the sealing component is generally planar (planar cover flange as seen in examiner annotated fig 4 below).

Regarding claim 17, Whitlow discloses the seal assembly, wherein each of  V-elements comprises two free ends (400 have two free ends).

Regarding claim 19, Whitlow discloses the seal assembly, wherein each V-element comprises two spring legs that point away from a centerline of said sealing component (portions of 414 away from centerline).

Regarding claim 22, Whitlow discloses the seal assembly, wherein the exterior surface of the cover flange defines an outer diameter of the sealing component (OD of the sealing component is cover flange).

Regarding claim 23, Whitlow discloses the method, wherein the exterior surface of the cover flange defines an outer diameter of the sealing component (OD of the sealing component is cover flange).

Regarding claim 24, Whitlow discloses the method,  wherein each V-element has two spring legs and each leg comprises a bend and a            segment that points in a direction of the centerline (414 has bends and ends of 414 point in a direction of the centerline).

Regarding claim 25, Whitlow discloses the method, wherein each V-element has two spring legs and each of the two spring legs has a free end that points in a direction of the centerline (two ends of 414 towards centerline).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlow in view of Rudstroem (WO 8602708).

Regarding claim 8, Whitlow discloses the seal assembly,.
Whitlow does not disclose wherein each of the two spring legs has a free end that points in a direction parallel to the centerline.
However, Rudstroem teaches wherein each of the two spring legs has a free end that points in a direction parallel to the centerline (1 with two free ends parallel to the centerline as seen in examiner annotated fig 2 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the ends of the spring legs of Whitlow with those of Rudstroem to provide better retention of the spring in the recess and to prevent damage to the seal assembly.

Regarding claim 20, Whitlow discloses the seal assembly, wherein each of the two spring legs comprises a bend (Whitlow bend in 414).
Whitlow does not disclose a segment that points in a direction parallel to the centerline.
However, Rudstroem teaches disclose a segment that points in a direction parallel to the centerline (ends of spring legs parallel to the centerline).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the ends of the spring legs of Whitlow with those of Rudstroem to provide better retention of the spring in the recess and to prevent damage to the seal assembly.

    PNG
    media_image2.png
    266
    723
    media_image2.png
    Greyscale



Claims 6, 10, 11, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlow in view of Hoffman (U.S. Patent # 4103909).

Regarding claim 6, Whitlow discloses the seal assembly.
Whitlow does not disclose further comprising a support band located between the spring energizer and the sealing component.
However, Hoffman teaches further comprising a support band located between the spring energizer and the sealing component (9 between 10 and 6, fig).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the support band of Hoffman between the spring and the sealing component of Whitlow to provide better retention of the spring in the recess and to prevent damage to the seal assembly.

Regarding claim 10, the combination of Whitlow and Hoffman discloses the seal assembly, further comprising a support band located between the V-spring and the cover flange (Hoffman 9 between 10 and 6, fig).

Regarding claim 11, the combination of Whitlow and Hoffman discloses the seal assembly, wherein the inside diameter of the sealing component is configured to form an interference fit with structural components to be sealed by the seal assembly (Whitlow - interference fit between sealing component and flanges as seen in examiner annotated fig 1 below).

Regarding claim 18, the combination of Whitlow and Hoffman discloses the seal assembly, further comprising a support band in contact with the interior surface of the cover flange and wherein the spring energizer is in contact with the support band (Hoffman 9 between 10 and 6, fig ).

Regarding claim 21, Whitlow discloses the seal assembly, wherein the support band comprises two spaced apart sections (Hoffman support band 9 between two legs of spring and the cover flange).




    PNG
    media_image1.png
    742
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    266
    723
    media_image2.png
    Greyscale



Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675